Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
Amendment to the specification filed on 03/22/2022 have been reviewed and entered.
Claim Objections
Claim 21 objected to because of the following informalities: 
Claim 1 recites the limitation “a fluid that is not differentiated into fluid particles" in line 2.  The limitation is unclear whether  a particular limitation refers to a fluid that is dissolved into fluid particles or a fluid that is not dissolved into fluid particles.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/006,624. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 21-26 and 28 are to be found in copending Application claims 1-20 (as the application claims 21-26 and 28 fully encompasses copending Application claims 1-20).  The difference between the application claims 21-26 and 28 and the copending Application claims 1-20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the copending Application is in effect a “species” of the “generic” invention of the application claims 21-26 and 28.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 21-26 and 28 are anticipated by claims 1-20 of the copending Application, it is not patentably distinct from claims 1-20 of the copending Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/380,998. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 21-26 are to be found in copending Application claims 1-18 (as the application claims In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 21-26 are anticipated by claims 1-18 of the copending Application, it is not patentably distinct from claims 1-18 of the copending Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2016/0161088 A1, hereinafter refer to Sung) in view of Pousthomis et al. (U.S. 2019/0002719 A1, hereinafter refer to Pousthomis).
Regarding claims 21 and 27-28: Sung discloses a photocurable composition (the quantum dot-polymer bead composite 300a formed as described above can be mixed with the matrix resin 400 solution and then applied to a barrier film and cured to form the light conversion layer 272 in which the microphase 300 is dispersed) (see Sung, Figs.1-2 as shown below, ¶ [0003], ¶ [0050], ¶ [0055], and ¶ [0116]) consisting of:

    PNG
    media_image1.png
    273
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    451
    media_image2.png
    Greyscale

a fluid (300/400) that is not differentiated into fluid particles, the fluid (300/400) including one or more (meth)acrylate monomers, a dispersant (dispersing agent), and 
quantum dots (311) that each consist of a core, a shell surrounding the core, and ligands coupled to the exterior surface of the shell, all of the quantum dots (311) suspended in and directly contacting the fluid (300/400), wherein the quantum dots (311) emit radiation having a first wavelength band in the visible light range in response to absorption of radiation having a second wavelength band in the UV light range (excitation light having a wavelength of about 420 nm is irradiated onto the light conversion film 270), wherein the second wavelength band is different than the first wavelength band (see Sung, Figs.1-2 as shown above, ¶ [0038] - ¶ [0061], ¶ [0116], and ¶ [0069]- ¶ [0070]); and 
wherein the photoinitiator initiates polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band (see Sung, Figs.1-2 as shown above, ¶ [0050] - ¶ [0061], ¶ [0116], and ¶ [0069]- ¶ [0070]) (as claimed in claim 21). 
Sung is silent upon explicitly disclosing wherein a viscosity of the composition is in a range of about 10 cP to about 150 cP at room temperature (as claimed in claim 27);
wherein a surface tension of the composition is in a range of about 20 mN/m to about 60 mN/m (as claimed in claim 28).
Before effective filing date of the claimed invention the disclosed viscosity of the composition and surface tension of the composition were known in order to enhanced stability over temperature, environment variations and deteriorating species like water and oxygen, or other harmful compounds attacks; coupling the properties of different 
For support see Pousthomis, which teaches wherein a viscosity of the composition is in a range of about 10 cP to about 150 cP (2 cP to 30 cP) at room temperature (see Pousthomis, ¶ [1973]- ¶ [1975] and ¶ [3124]) (as claimed in claim 27).
Pousthomis teaches an overlapping viscosity ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the viscosity ranges through routine experimentation and optimization to obtain optimal or desired viscosity of the composition because the viscosity ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
wherein a surface tension of the composition is in a range of about 20 mN/m to about 60 mN/m (22 dyne/cm to 45 dyne/cm= 25 mN/m to 45 mN/m) (see Pousthomis, ¶ [1973]- ¶ [1975] and ¶ [3124]) (as claimed in claim 28).
Pousthomis teaches an overlapping surface tension ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the surface tension ranges through routine experimentation and optimization to obtain optimal or 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sung and Pousthomis to enable the known ranges viscosity of the composition and surface tension of the composition as taught by Pousthomis in order to enhanced stability over temperature, environment variations and deteriorating species like water and oxygen, or other harmful compounds attacks; coupling the properties of different nanoparticles encapsulated in the same particle; preventing a decrease of the properties of encapsulated nanoparticles; enhanced photoluminescence quantum yield; enhanced resistance to photobleaching and enhanced resistance to photon flux in the case of luminescent particles (see Pousthomis, ¶ [0012], ¶ [1973]- ¶ [1975] and ¶ [3124]).
Regarding claim 22: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Pousthomis further teaches wherein the fluid (300/400) includes a solvent (see Sung, Figs.1-2 as shown above and ¶ [0047] - ¶ [0050]).  
Regarding claim 23: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Pousthomis further teaches wherein the fluid (300/400) includes a cross-linker (quantum dot-molecule monomers 310 is equivalent to the claimed limitation of cross-linker) (see Sung, Figs.1-2 as shown above and ¶ [0044]).  
Regarding claim 24: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Pousthomis further teaches wherein the fluid (300/400) consists of the (meth)acrylate monomers, the dispersant (dispersing agent), and the photoinitiator (see Sung, Figs.1-2 as shown above, ¶ [0050] - ¶ [0061], and ¶ [0116]).
Regarding claim 25: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Pousthomis further teaches wherein the ligands are selected from the group consisting of thioalkyl compounds and carboxyalkanes (a material layer selected from the group consisting of organic acid, and phosphonic acid, which have a long chain alkyl or aryl group, and a combination thereof is equivalent to the claimed limitation of “thioalkyl compounds and carboxyalkanes”) (see Sung, Figs.1-2 as shown above and ¶ [0040] - ¶ [0041]).
Regarding claim 26: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Pousthomis further teaches wherein the composition comprises about 1 wt% to about 10 wt% (about 0.1 wt % to about 20 wt %) of the nanomaterial (see Sung, Figs.1-2 as shown above and ¶ [0060] - ¶ [0061]).  
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BITEW A DINKE/Primary Examiner, Art Unit 2896